        Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 1 of 6


                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                    Case No. 3:19-CR-290 (JCH)

v.

DIAVION HUTCHINGS                           September 24, 2020



            GOVERNMENT’S NOTICE RE: FACEBOOK LIVE VIDEO

      On September 18, 2020, the Court issued a notice to counsel, ordering the

Government to produce the Facebook Live video referenced in paragraph 11 of the

Presentence Report. Paragraph 11, which was derived from the criminal complaint,

reads as follows:

      On April 30, 2019, a cooperating witness (CW) stated he/she personally
      observed a Facebook Live video conducted by Ms. Hutchings under the screen
      name “Kendall Ny’zair.” Ms. Hutchings posted a Facebook Live video
      showing screenshots of the victim’s recorded interview with two NHPD
      detectives. The CW also stated Ms. Hutchings made threatening statements,
      including “I have [redacted name]’s Pole” and “I’m going to start shooting
      bitches.” According to the case agent, Ms. Hutchings was referring to her
      boyfriend and “pole” is a common street term for a firearm.

      For reference, the criminal complaint affidavit, on which the United States

Probation Officer relied in preparing the offense conduct, has two paragraphs that

relate to the CW’s information. Paragraph 15 reads, in pertinent part, as follows:


       On April 30, 2019, ATF S/A Scott Riordan and ATF S/A Christopher Rettig
       conducted an interview of a cooperating witness (CW) regarding the
       aforementioned Facebook Live video. The CW state that the CW personally
       observed the Facebook Live video on Sunday, April 28, 2019. The CW state
       that DIAVION HUTCHINGS under the screen name “Kendall Ny’zair,”
       posted a Facebook Live video showing screenshots of [Person #1]’s recorded
       interview (similar to the above). The CW also stated that DIAVION
       HUTCHINGS was making threatening statements, including that “I have
       [redacted]’s Pole” and “I’m going to start shooting bitches.” . . . According to
            Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 2 of 6


           the CW, another individual told the CW that DIAVION HUTCHINGS went
           to [redacted name]’s defense attorney’s office, saw [Person #1]’s recorded
           interviews with the police, and took pictures of the interview video. I know,
           based upon my training and experience, that the Facebook Live feature is
           often used on a mobile device and that Facebook Live videos can be saved on
           a mobile device.

        Paragraph 29 of the complaint affidavit describes the relevant evidence

discovered during a court-authorized search of Ms. Hutchings’ cellular phone.

Specifically, paragraph 29w states:

           Also located on DIAVION HUTCHINGS’ phone were recordings of what
           appear to be two Facebook Live videos dated April 28, 2019. The timing and
           presence of these videos are consistent with the CW information I received
           on April 30, 2019, that is detailed above in paragraph 17,1 although the
           video described by the CW does not appear to be saved on DIAVION
           HUTCHINGS’ phone. Notably, in the video that the CW describes,
           DIAVION HUTCHINGS indicates that she has a gun and is going to start
           shooting people.

        In sum, investigators learned that Ms. Hutchings had recorded and

disseminated portions of Person #1’s police interview from several sources, including

by interviewing the CW.          One of the platforms that Ms. Hutchings used to

disseminate this information was Facebook Live, which, according to Facebook, “lets

you live stream events, performances and gatherings on Facebook. Viewers can

watch from a phone, computer or connected TV. You can go live on Facebook from a

profile,             Page,           group            or           event.”             See

https://www.facebook.com/help/931327837299966/?helpref=hc_fnav,              last   visited

September 21, 2020.




1   This should have referenced paragraph 15, not paragraph 17.

                                             2
        Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 3 of 6


      As part of the investigation in this case, investigators obtained a search

warrant for Ms. Hutchings’ Facebook account. See 3:19mj715(SALM).                That

return contained records of messages, posts, and logins. While it did include some

“linked media,” i.e., photographs and videos that Ms. Hutchings had sent and

received to other Facebook users, it did not include all of the Facebook Live

streaming broadcasts. In fact, the return only included one video that appeared

to be a saved Facebook Live broadcast, which was approximately 2 minutes and

11 seconds in length and does not relate to the conduct charged in this case.

      The videos that are referenced in the PSR and in the Government’s

sentencing memorandum were recovered from the search of Ms. Hutchings’

phone, not from the return from the Facebook warrant. It appears that those two

Facebook Live broadcasts were manually saved by Ms. Hutchings on her cellular

phone. As noted in the complaint affidavit, supra, the video described by the CW

did not appear to be saved on Ms. Hutchings’ phone, nor did it appear on the

Facebook search warrant return. Because Facebook Live users have to manually

save their broadcasts once they are no longer live 2, it is the Government’s belief

that Ms. Hutchings never saved the video that the CW described.




2 There are two ways that a Facebook user can save a Live broadcast on her
account. The first is to add the video to her timeline, and the second is to save the
video to the “Videos” folder in her account. It does not appear that Ms. Hutchings
took either of these steps to save the video to her Facebook account, which explains
why none of the relevant Live videos were contained in the Facebook return.

                                          3
          Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 4 of 6


        In sum, the Government does not agree with the defendant’s assertions that

she did not make the statements described by the CW. Rather, the Government

believes that the video to which the CW referred was not manually saved to Ms.

Hutchings’ Facebook account nor her cellular phone, which explains why the

Government did not recover that particular video during its investigation.

Rather, the Government recovered two separate (but related) Facebook Live

broadcasts from Ms. Hutchings’ phone, which are the two videos described in the

PSR. In any event, the Government is not offering the CW’s account as proof that

Ms. Hutchings actually made those statements. That information was included

to explain the progression of the investigation into Ms. Hutchings’ obstruction of

justice, and to demonstrate that she had, in fact, broadcast information about

Person #1’s police cooperation on several different platforms, including Facebook

Live.

        For the Court’s reference and review prior to sentencing, the Government

will deliver to chambers, on the date of this filing, a disk containing the two

recovered Facebook Live broadcasts that relate to the charges in this case.




                                         4
Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 5 of 6




                                 Respectfully submitted,

                                 JOHN H. DURHAM
                                 UNITED STATES ATTORNEY

                                 /s/ Maria del Pilar Gonzalez________
                                 MARIA DEL PILAR GONZALEZ
                                 ASSISTANT U.S. ATTORNEY
                                 Fed Bar No. ct30716
                                 157 Church Street, 25th Floor
                                 New Haven, CT 06510
                                 (203) 821-3747
                                 pilar.gonzalez@usdoj.gov




                             5
        Case 3:19-cr-00290-JCH Document 79 Filed 09/24/20 Page 6 of 6


                                 CERTIFICATION

       I hereby certify that on September 23, 2020, a copy of the foregoing was filed
electronically with the Court.

                                       /s/ Maria del Pilar Gonzalez
                                       MARIA DEL PILAR GONZALEZ
                                       ASSISTANT UNITED STATES ATTORNEY




                                         6
